—Judgment unanimously affirmed. Memorandum: This Court granted defendant’s motion for a writ of error coram nobis (People v Tolliver, 242 AD2d 975), and defendant now appeals de novo from a judgment convicting him after a jury trial of murder in the second degree (Penal Law § 125.25 [1]) and criminal possession of a weapon in the second degree (Penal Law § 265.03 [2]). There is no merit to his contention that he was denied his statutory right to be present at sidebar conferences conducted during